DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 42 recites 31dB. The specification does not teach amplification level of 31dB. For the purpose of examination and in light of specification para 224, it will be considered to be 1dB.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


                    Claim 52 and Claim 53 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
                           Claim 52 recites “the method of claim 20”. Claim 20 is cancelled by the applicant. It is not clear which method the applicant is referring to. For the purpose of examination, it will be considered to be “The method of claim 48”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 31-33,37-38,48-50,54-55,57 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 9304203 B1 (Droz et al.).
                                      Claim 31, (Original) Droz teaches a LIDAR system, comprising:
                                    at least one processor (col 4 line 34, col 15 line 16 and line 47-48 note processor.) configured to: 
                                   control activation of at least one light source for illuminating a field of view (col 7 line 62-67,col 8 line 1-10 FIG. 1A Ref 102. Col 10 line 39-65, FIG. 2A note laser beam 208); 
                                    receive from at least one sensor a reflection signal associated with an object in the field of view (Col 10 line 39-65, note reflected by objects and detector),  wherein a time lapse between light leaving the at least one light source and reflection impinging on the least one sensor constitutes a time of flight (Col 10 line 39-65, note the time delay between emission of the laser pulse and reception of the reflected light and also note time delay provides an estimate of the distance to the reflective feature) ; 
                                    and alter an amplification parameter associated with the at least one sensor during the time of flight (col 4 line 46-59,Col 7 line 52-61,FIG. 1A, note increasing signal gain.  Col 6 line 66-67, col 7 line 1-11 note gain of photosensor and also note gain may increase).
                                  Claim 32, (Currently Amended) Droz teaches the LIDAR system of claim 31, wherein the amplification parameter includes at least one of: detector gain, amplifier gain, sensitivity, and attenuation (Col 6 line 66-67, col 7 line 1-11 note gain of photosensor and also note gain may increase Col 8 line 29-40 and col 9 line 20-31, note signal gain, signal amplifier.).
                                 Claim 33, (Currently Amended) Droz teaches the LIDAR system of claim 31, wherein the at least one processor is further configured to increase amplification of the at least one sensor as a function of the time of flight (col 8 line 10-29 The signal gain may be increased as a function of time).
                                 Claim 37, (Currently Amended) Droz teaches the LIDAR system of claim 31, wherein, relative to a value of an amplification parameter associated with a first portion of the time of flight, the at least one processor is configured to increase the value of the amplification parameter associated with a second portion of the time of flight, subsequent to the first portion of the time of flight (col 9 line 20-31 FIG. 1B note the signal amplifier may increase the signal gain during third time period 132. Also note that the beginning of third time period 132 may begin after the beginning of second time period 122 (e.g., at time T4)).
                            Claim 38, (Currently Amended) Droz teaches the LIDAR system of claim 37, wherein during the first portion of the time of flight the amplification parameter substantially equals to zero (col 9 line 20-31 FIG. 1B signal-time chart 130. It can be seen from figure that during T1 and T2, gain is zero).
                 
                         Claim 48, (Original) Droz teaches a LIDAR method, comprising: 
                                controlling activation of at least one light source for illuminating a field of view (see FIG. 2A Col 10 line 39-65, note laser beam 208);
                               receiving from at least one sensor a reflection signal associated with an object in the field of view (Col 10 line 39-65, note reflected by objects and detector), wherein a time lapse between light leaving the at least one light source and reflection impinging on the least 
                           and altering an amplification parameter associated with the at least one sensor during the time of flight (col 4 line 46-60, col 7 line 52-61,FIG. 1A, note increasing signal gain. Col 6 line 66-67, col 7 line 1-11 note gain of photosensor and also note gain may increase. Col 9 line 20-31 FIG. 1B note the signal amplifier may increase the signal gain during third time period 132).
                           Claim 49, (Currently Amended) Droz teaches the method of claim 48, wherein altering of the amplification level includes increasing amplification as a function of the time of flight (Col 8 line 10 note the signal gain may be increased as a function of time).
                         Claim 50, (Currently Amended) Droz teaches the method of claim 48, wherein the at least one sensor includes a plurality of detection elements (Col 6 line 47-48 note multiple photosensors), and wherein altering the amplification parameter includes altering at least one amplification parameter associated with at least one detection element (Col 6 line 66-67, col 7 line 1-11 note gain of photosensor and also note gain may increase. Also see Col 1 line 48-61, note increase the dynamic range of its signal receiver by applying a varying signal gain over time to a received signal.).
                           Claim 54, (Original) Droz teaches a vehicle (Col 4 line 7,col 10 line 1, note vehicle), comprising: 
                                    a body (Col 10 line 39-65see FIG. 2A LIDAR, note LIDAR device 200 could be in a vehicle, Col 4 line 7,col 10 line 1, note vehicle.) ; 
200 could be in a vehicle and it is obvious that it will have a processor. col 4 line 34, col 15 line 16 and line 47-48 note processor.) and configured to: 
                               control activation of at least one light source for illuminating a field of view ahead of the body (FIG. 2A Col 10 line 39-65, note laser beam 208); 
                               receive from a least one sensor a reflection signal associated with an object in the field of view (Col 10 line 39-65, note reflected by objects and detector), wherein a time lapse between light leaving the at least one light source and reflection impinging on the least one sensor constitutes a time of flight (Col 10 line 39-65, note the time delay between emission of the laser pulse and reception of the reflected light and also note time delay provides an estimate of the distance to the reflective feature) ; 
                       and alter an amplification parameter associated with the at least one sensor during the time of flight (col 4 line 46-59,Col 7 line 52-61,FIG. 1A, note increasing signal gain. Col 6 line 66-67, col 7 line 1-11 note gain of photosensor and also note gain may increase. Col 9 line 21-31 FIG. 1B note the signal amplifier may increase the signal gain during third time period 132).
                             Claim 55, (Currently Amended) Droz teaches the vehicle of claim 54, wherein the at least one processor is further configured to increase amplification of the at least one sensor as a function of the time of flight (col 8 line 10-29, note gain increased as function of time.).
                          Claim 57, (Currently Amended) Droz teaches the vehicle of claim 54, wherein the at least one processor(It is obvious that an optoelectrical system such as LIDAR will have a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-36,52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9304203 B1 (Droz et al.) in view of US 20170180703 A1 (Kovacovsky et al.).

                          Claim 34. (Currently Amended) Droz teaches the LIDAR system of claim 31. Droz teaches wherein the at least one sensor includes a plurality of detection elements (Col 6 line 47-48 note multiple photosensors). Droz fails but Kovacovsky teaches wherein the at least one processor is further configured to alter at least one amplification parameter associated with a 
                   Claim 35. (Currently Amended) Droz as modified in view of Kovacovsky teaches the LIDAR system of claim 34. Kovacovsky teaches wherein the at least one processor is further configured to dynamically alter the at least one amplification parameter associated with the subset of the plurality of detection elements, such that at instantaneous times, at least one of the plurality of detection elements is not operative (see FIG, 11A para 288, para 289 note the logical AND of the signals for superpixel modulation and curtain modulation. para 9 note curtain modulation may cause pixels to be not sensitive to light).
                   Claim 36. (Currently Amended) Droz as modified in view of Kovacovsky teaches the LIDAR system of claim34. Droz teaches wherein the at least one processor is further configured to control at least one light deflector to deflect light from the at least one light source for scanning the field of view (Col 10 line 39-65, FIGS. 2A and 2B note scanning element, which could be a mirror);
                 Claim 52. (Currently Amended) Droz teaches the  method of claim 20 (with 112 issue it will be considered to be claim 48), further comprising: controlling at least one light deflector to deflect light from the at least one light source for scanning the field of view (Col 10 line 39-65, FIG. 2A note scanning element, which could be a mirror); 

                      Regarding claims 34,35,52, it would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Droz and Kovacovsky because Kovacovsky teaches (para 34 rapid data acquisition achieved by superpixel modulation may facilitate 3D scanning of a moving object. Para 218 and 219, note simultaneous application of both curtain and superpixel modulation. Para 113 note curtain modulation may suppress the effect of ambient light and thus may improve SNR and the accuracy of data that is acquired by the camera.).
                              Claim 53. (Currently Amended) Droz as modified in view of Kovacovsky teaches the method of claim 52. Droz teaches wherein an amplification scheme includes a combination of at least two of: detector gain, amplifier gain, sensitivity, and attenuation (col 8 line 29-40 note signal gain and amplifier. Col 12 line 33-35 note amplifier 408 configured to increase signal gain. Col 6 line 66-67, col 7 line 1-11 note gain of photosensor and also note gain may increase).

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9304203 B1 (Droz et al.) in view of US 5652651 A (Dunne ).
                         Claim 39, (Currently Amended) Droz teaches the LIDAR system of claim 38. Droz fails but Dunne teaches wherein the first portion of the time of flight starts after the light 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Droz and Dunne because Dunne teaches (para 36 note the purpose for this function is that, when the laser fires, it generates unintended ground bounce and noise .For that reason, a hold off period is provided corresponding to the minimum range).

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9304203 B1 (Droz et al.) in view of US 10873738 B2 (Retterath) .
                           Claim 40, (Currently Amended) Droz teaches the LIDAR system of claim 37. Droz fails but Retterath teaches wherein the second portion of the time of flight starts substantially when the first portion of the time of flight ends (see FIG. 4 para 35 and para 37 note a new emitter /detector cycle begin after the first cycle ends.).
                       It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Droz and Retterath because Retterath teaches (Abstract note Multi-frame range gate cycles of as little as three frames are sufficient to produce precise lighting-invariant depth information for each pixel in a sensor for in-motion applications.).

Claim 41,44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9304203 B1 (Droz et al.).
                           Claim 41, (Currently Amended) Droz teaches the LIDAR system of claim 31. Droz teaches increasing the amplification parameter for 7ns (see FIG. 1B Ref 130 note Time period 3 begins at T3 and ends at T9. Col 5 line 65-66 note each time interval T1-T11 denotes 1ns). However, Droz fails to teach wherein the at least one processor is further configured to progressively increase the amplification parameter over a period of time of at least 300 consecutive nanoseconds. A person of ordinary skill in the art would understand that if amplification parameter is increased for 7ns, then it can also be done for 300ns and this can be done without any undue experimentation and the motivation to do so would be to receive all the reflected signal and amplifying them.
                         It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Lidar system such that it is configured to progressively increase the amplification parameter over a period of time of at least 300 consecutive nanoseconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
                 Claim 44, (Currently Amended) Droz teaches the LIDAR system of claim 31, 
                        wherein the at least one sensor includes a plurality of detection elements (col 6 line 34-48 note multiple photosensors), 
                        and wherein the at least one processor is further configured to: control at least one light deflector (Col 10 line 39-65, FIG. 2A note scanning element, which could be a mirror) 
                       wherein a scanning pattern of the field of view includes at least two scanning directions (col 11 line 1-2 note rotatable scanning element. col 11 line 4-17 note x-y plane and z-dimension); 
                    and dynamically alter an amplification parameter (Col 1 line 48-61 note increase the dynamic range of its signal receiver by applying a varying signal gain over time to a received signal. Col 7 line 52-61 note non-linearly and substantially linearly) associated with at least some of the plurality of detection elements based on a current scanning direction (Col 6 line 66-67, col 7 line 1-11 note gain of photosensor and also note gain may increase. Para 61 note the orientation of scanning element in LIDAR device 200.). Droz fails to explicitly teach that amplification parameter is increased based on current scanning direction. However, increasing the Z angle of the scan and scanning targets further out , it would be obvious the gain would increase.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9304203 B1 (Droz et al.) further in view of US 10622498 B2 (Wang et al.).
                            Claim 42. (Currently Amended) Droz teaches the LIDAR system of claim 31. Droz teaches increasing the amplification parameter for 7ns (see FIG. 1B Ref 130 note Time period 3 begins at T3 and ends at T9. Col 5 line 65-66 note each time interval T1-T11 denotes 1ns.). However, Droz fails to teach wherein the at least one processor is further configured to progressively increase the amplification parameter over a period of time of at least 200 
                         It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Lidar system such that it is configured to progressively increase the amplification parameter over a period of time of at least 200 consecutive nanoseconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
                                     Droz fails but Wang teaches wherein the amplification parameter includes an amplification level, and the at least one processor is further configured to increase the amplification level by at least (with 112 issues, it will be considered to be 1dB in light of specification para 224 )31 dB (para 77 note gain greater than 3dB).
                                    It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Droz and Wang for the purpose of detecting signals with better signal to noise ratio.
                      Droz as modified in view of Wang teaches wherein the amplification parameter includes an amplification level, and the at least one processor is further configured to increase the amplification level by at least ( with 112 issues, it will be considered to be 1dB in light of specification para 224 )31 dB over at least 7ns. If amplification level can be increased by at least 
                                   Therefore, one of ordinary skill in the art before the effective filling date would modify the LIDAR system of Droz such that wherein the amplification parameter includes an amplification level, and the at least one processor is further configured to increase the amplification level by at least ( with 112 issues, it will be considered to be 1dB in light of specification para 224 )31 dB over at least 200 consecutive nanoseconds.

                                Claim 43. (Currently Amended) Droz teaches the LIDAR system of claim 31. Droz teaches increasing the amplification parameter for 7ns (see FIG. 1B Ref 130 note Time period 3 begins at T3 and ends at T9. Col 5 line 65-66 note each time interval T1-T11 denotes 1ns). However, Droz fails to teach wherein the at least one processor is further configured to progressively increase the amplification parameter over a period of time of at least 300 consecutive nanoseconds. A person of ordinary skill in the art would understand that if amplification parameter is increased for 7ns, then it can also be done for 300ns and this can be done without any undue experimentation and the motivation to do so would be to receive all the reflected signal and amplifying them.
                         It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Lidar system such that it is configured to progressively increase the amplification parameter over a period of time of at least 300 consecutive nanoseconds, since it has been held that discovering an optimum value of a result effective 
                        Droz fails but Wang teaches wherein the amplification parameter includes an amplification level, and the at least one processor is further configured to increase the amplification level by at least 4 dB (para 77 note gain greater than 3dB).
                    
                       It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Droz and Wang for the purpose of detecting signals with better signal to noise ratio.                             
                   Droz as modified in view of Wang teaches wherein the amplification parameter includes an amplification level, and the at least one processor is further configured to increase the amplification level by at least 4dB over at least 7ns. If amplification level can be increased by at least 4dB for 7ns, then it can obviously be done by 300ns and the motivation to do so would be to receive all the reflected signal and amplifying them.
                                   Therefore, one of ordinary skill in the art before the effective filling date would modify the LIDAR system of Droz such that wherein the amplification parameter includes an amplification level, and the at least one processor is further configured to increase the amplification level by at least 4 dB over at least 300 consecutive nanoseconds.


Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9304203 B1 (Droz et al.) in view of US 20160223647 A1 (NICHOLS et al.).

                         Claim 45. (Currently Amended) Droz teaches the LIDAR system of claim 31, wherein the at least one sensor includes a plurality of detection elements (Col 6 line 47-48 note multiple photosensors). Droz fails but Nichols teaches wherein the processor is further configured to assign different groups of detection elements to different pixels such that a first pixel associated with a first object located at a first distance from the LIDAR system is assigned with fewer detection elements than a second pixel associated with a second object located at a second distance from the LIDAR system greater than the first distance (para 57 note grid size that varies based on distance from the sensor. Para 76 note at close range polar radar cells may be 1 cm (e.g., pixel box, ignoring depth), while at farther distances the cells are larger than 1 m.).
                            It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Droz and Nichols because Nichols teaches (para 76 note using the smaller grid size produces more resolution than necessary for objects at far distances also note grid size/spacing is based on the data resolution that may be obtained by a radar sensor.).

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9304203 B1 (Droz et al.) in view of US 20130015370 A1 (Damaskinos et al.).
                          Claim 46, (Currently Amended) Droz teaches the LIDAR system of claim 31. Droz fails but Damaskinos teaches wherein the at least one processor is further configured to determine a value for the amplification parameter based on reflection signals associated with a 
                           It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Droz and Damaskinos because Damaskinos teaches (para 33 and 54 note using the information from the previous scan to adjust the gain of each of the detectors for simultaneous detection of weak and strong fluorophores and the ability to scan very large specimens. Note Damaskinos is using the scanner to detect fluorophores but it is known in the art that such scanner can be used to detect vehicles and other object and when the scanner is used for scanning other objects, weak and strong fluorophores will be weak and strong signals of objects that the scanner is scanning.).

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9304203 B1 (Droz et al.) in view of US 20180284273 A1 (Buettgen et al.).

                            Claim 51, (Currently Amended) Droz teaches the method of claim 50. Droz fails but Buettgen teaches the method further comprising: 
                         obtaining identification of at least one defective detection element (para 50 note pixels and defective); 
                          Droz as modified in view of Kovacovsky teaches dynamically altering at least one amplification parameter associated with a subset of the plurality of detection elements (see claim 35 rejection above). Droz fails but Buettgen teaches that a gain of the at least one defective detection element is substantially lower than a gain of other detection elements (para 
                    It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Droz and Kovacovsky and Buettgen because Buettgen teaches (para 50 note physically defective demodulation pixel can exhibit anomalous sensitivity and also note sensitivity can be corrected).

Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9304203 B1 (Droz et al.) in view of RU 2520725 C2 (KLAEHZON et al.).
                       Claim 56, (Currently Amended) Droz teaches the vehicle of claim 54 .Droz fails but KLAEHZON teaches wherein the at least one processor is further configured to determine a value for the amplification parameter based location information of the vehicle (2 - Detection Strategy: note the location of the vehicle (obtained, for example, from GPS measurements), for example, a vehicle located in an area classified as a high-risk area may affect the detection strategy by increasing sensitivity.).
                    It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Droz and KLAEHZON because KLAEHZON teaches (2 - Detection Strategy: note High risk area needs more detection sensitivity)

Allowable Subject Matter
                Claims 47,58,59 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                 Regarding claim 47, (Currently Amended) the closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art. The closest prior art Droz teaches the LIDAR system of claim 31, but fails to teach wherein the at least one processor is further configured to determine a value for the amplification parameter based on reflection signals associated with another pixel received during a same scanning cycle. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the applicant.

                 Regarding claim 58, (Currently Amended) the closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art. The closest prior art Droz teaches the LIDAR system according to claim 31. However Droz fails to teach following processing of the first pixel and the second pixel, dynamically allocate a third subset of the plurality of detection elements to constitute a third pixel, the third subset overlapping with at least one of the first subset and the second subset, and differing from each 
                                However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the applicant.

                       Regarding claim 59, (Currently Amended) the closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art. The closest prior art Droz teaches the LIDAR system of claim 31 but fails to teach wherein the at least one processor if further configured to: access an optical budget stored in memory, the optical budget being associated with the at least one light source and defining an amount of light that is emittable in a predetermined time period by the at least one light source; receive information indicative of a platform condition for the LIDAR system; based on the received information, dynamically apportion the optical budget to the field of view of the LIDAR system based on at least two of: scanning rates, scanning patterns, scanning angles, spatial light distribution, and temporal light distribution; and output signals for controlling the at least one light source in a manner enabling light flux to vary over scanning of the field of view in accordance with the dynamically apportioned optical budget.


                               

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/SANJIDA NASER/Examiner, Art Unit 3645                                                                                                                                                                                                        
/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645